DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 10-15 (now claims 12-24) in the reply filed on 10/22/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 16-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al (US PGPub 2016/0201129) in view of Minami et al (US 4810547), as cited on IDS.
Regarding Claim 12, Weitz al teaches a process for screening cells producing a protein of interest, specifically immune cells (see abstract, [0011] and [0017]), comprising the following steps:
introducing emulsion droplets comprising cells producing a protein (antibody) (see [0015], [0073], [0103]), and beads coated with capture agents (such as dyes or other signal entity) (see [0035], [0101] and [0105]), said emulsion droplets being previously incubated in bulk (see [0101]), into a microfluidic chip; and 
sorting cells producing the protein of interest based on a specific optical signal (such as a fluorescence signal produced or based on the attached signal entity) (see [0033], [0035], [0037] and [0061]), wherein said microfluidic chip comprises a solid material (such as PDMS) obtained from a sol-gel solution (see [0083], [0085] and [0102]). 		
Weitz et al does not explicitly disclose that the microfluidic chip is manufactured according to a manufacture process comprising successively a) casting the sol-gel solution made with tetraethyl orthosilicate onto a mold presenting a relief pattern and having a different thickness over the whole of the mold; b) gelling the sol-gel solution; c) unmolding and drying the gel obtained in b), so as to obtain a solid glass; and d) bonding said solid glass to a support, so as to obtain the microfluidic chip.
However, in the analogous art of methods of manufacturing microfluidic devices with fine grooves, Minami et al teaches a process for manufacturing a microfluidic chip 2H5)4, which is tetraethyl orthosilicate) onto a mold presenting a relief pattern and having a different thickness over the whole of the mold (see col. 6, I. 33 - 34: which recites "The mold as used in this method has a large number of fine grooves ... "; fig. 3a: mold 3); b) gelling the sol-gel solution (see col. 8, I. 10 - 28); c) unmolding (see col. 8, I. 39 – 43, which recites the removal of the mold after the first heat treatment) and drying the gel obtained in b) (see col. 8, I. 29 - 38), so as to obtain a solid glass; and d) bonding said solid glass to a support (fig. 3b: body 1 ), so as to obtain the microfluidic chip (see col. 6, I. 58 - 59). It would have been obvious to one of ordinary skill in the art to manufacture the microfluidic chip of Weitz et al using the successive method of Minami et al for the benefit of providing an excellent substrate having a large number of fine grooves thereon and free from cracks and warpage in a good yield or productivity according to a simple and easy procedures. (see abstract and Col. 3, lines 28-32 of Minami et al). 
Regarding Claim 13, Weitz et al teaches a process for screening cells producing a protein of interest, specifically immune cells (see abstract, [0011] and [0017]), comprising the following steps:
introducing emulsion droplets comprising cells producing a protein (antibody) (see [0015], [0073], [0103]), and beads coated with capture agents (such as dyes or other signal entity) (see [0035], [0101] and [0105]),

sorting cells producing the protein of interest based on a specific optical signal (such as a fluorescence signal produced or based on the attached signal entity) (see [0033], [0035], [0037] and [0061]), wherein said microfluidic chip comprises a solid material (such as PDMS) obtained from a sol-gel solution (see [0083], [0085] and [0102]). 		
Weitz et al does not explicitly disclose that the microfluidic chip is manufactured according to a manufacture process comprising successively a) casting the sol-gel solution made with tetraethyl orthosilicate onto a mold presenting a relief pattern and having a different thickness over the whole of the mold; b) gelling the sol-gel solution; c) unmolding and drying the gel obtained in b), so as to obtain a solid glass; and d) bonding said solid glass to a support, so as to obtain the microfluidic chip.
However, in the analogous art of methods of manufacturing microfluidic devices with fine grooves, Minami et al teaches a process for manufacturing a microfluidic chip (col. 6, In 17, which teaches a substrate with fine grooves) comprising a solid material obtained from a sol-gel solution (see col. 4, I. 14: sol-gel method), the process comprising successively: a) casting (see col. 6, I. 35: "filled with") a sol-gel solution (see col. 6, I. 20: "solution with organometal compound") made with tetraethyl orthosilicate (see col. 4, In 11: which teaches Si(OC2H5)4, which is tetraethyl orthosilicate) onto a mold presenting a relief pattern and having a different thickness over the whole of the mold (see col. 6, I. 33 - 34: which recites "The mold as used in this method has a large number of fine grooves ... "; fig. 3a: mold 3); b) gelling the sol-gel solution (see col. 8, I. 
Regarding Claim 14, the combination of Weitz et al and Minami et al teaches that each emulsion droplet comprises a single cell (see [0032] and [0036] of Weitz et al).
Regarding Claim 16, the combination of Weitz et al and Minami et al teaches that the mold comprises a material of the family of epoxy-type negative near UV-photoresists (such as silicone resins, fluorine resins, cellulose acetate, polymethacrylate, polyacrylate, polycarbonate, polyvinyl chloride, polyethylene, polyethylene terephthalate, polymethyl methacrylate, polystyrene, polyvinyl acetate, polyacrylonitrile and polyvinyl ketone) (see Col. 7, lines 39-45 of Minami et al). In addition, Weitz et al teaches that its substrate (formed of the mold) is PDMS (see [0083] and [0103]). 
Regarding Claim 17, the combination of Weitz et al and Minami et al teaches that the manufacture process further comprises, before step a), a step of preparing (impressing) the mold (see Col. 7, lines 20-45 of Minami et al). 

Regarding Claim 19, the combination of Weitz et al and Minami et al teaches that the support used in step d) is a glass slide (see Col. 3, line 62 and Example 1 of Minami et al). 
Regarding Claim 23, the combination of Weitz et al and Minami et al teaches that the protein of interest comprises an antibody (see [0015] and [0034] of Weitz et al). 	Claims 12-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al (US PGPub 2008/0003142) in view of Minami et al (US 4810547), as cited on IDS.
Regarding Claim 12, Link et al teaches a process for screening cells producing a protein of interest, specifically immune cells (see [0113]), comprising the following steps:
introducing emulsion droplets comprising cells producing a protein (antibody) (see [0025] and [0116]) and beads coated with capture agents (such as dyes or other signal entities) (see [0025], [0235] and [0257]), said emulsion droplets being previously incubated in bulk (see [0061] and [0399]), into a microfluidic chip; and 
sorting cells producing the protein of interest based on a specific optical signal (such as a fluorescence signal produced or based on the attached signal entity) (see [0113], [0204], [0216] and [0250]), wherein said microfluidic chip comprises a solid material (such as PDMS) (see [0078]) obtained from a sol-gel solution (see [0135]).

However, in the analogous art of methods of manufacturing microfluidic devices with fine grooves, Minami et al teaches a process for manufacturing a microfluidic chip (col. 6, In 17, which teaches a substrate with fine grooves) comprising a solid material obtained from a sol-gel solution (see col. 4, I. 14: sol-gel method), the process comprising successively: a) casting (see col. 6, I. 35: "filled with") a sol-gel solution (see col. 6, I. 20: "solution with organometal compound") made with tetraethyl orthosilicate (see col. 4, In 11: which teaches Si(OC2H5)4, which is tetraethyl orthosilicate) onto a mold presenting a relief pattern and having a different thickness over the whole of the mold (see col. 6, I. 33 - 34: which recites "The mold as used in this method has a large number of fine grooves ... "; fig. 3a: mold 3); b) gelling the sol-gel solution (see col. 8, I. 10 - 28); c) unmolding (see col. 8, I. 39 – 43, which recites the removal of the mold after the first heat treatment) and drying the gel obtained in b) (see col. 8, I. 29 - 38), so as to obtain a solid glass; and d) bonding said solid glass to a support (fig. 3b: body 1 ), so as to obtain the microfluidic chip (see col. 6, I. 58 - 59). It would have been obvious to one of ordinary skill in the art to manufacture the microfluidic chip of Link et al using the successive method of Minami et al for the benefit of providing an excellent substrate having a large number of fine grooves thereon and free from cracks and warpage in a 
Regarding Claim 13, Link et al teaches a process for screening cells producing a protein of interest, specifically immune cells (see [0113]), comprising the following steps:
introducing emulsion droplets comprising cells producing a protein (antibody) (see [0025] and [0116]) and beads coated with capture agents (such as dyes or other signal entities) into a microfluidic chip (see [0025], [0235] and [0257]);
 incubating the resulting chip under conditions allowing protein secretion (see [0061] and [0399]); and 
sorting cells producing the protein of interest based on a specific optical signal (such as a fluorescence signal produced or based on the attached signal entity) (see [0113], [0204], [0216] and [0250]), wherein said microfluidic chip comprises a solid material (such as PDMS) (see [0078]) obtained from a sol-gel solution (see [0135]).
Link et al does not explicitly disclose that the microfluidic chip is manufactured according to a manufacture process comprising successively a) casting the sol-gel solution made with tetraethyl orthosilicate onto a mold presenting a relief pattern and having a different thickness over the whole of the mold; b) gelling the sol-gel solution; c) unmolding and drying the gel obtained in b), so as to obtain a solid glass; and d) bonding said solid glass to a support, so as to obtain the microfluidic chip.
However, in the analogous art of methods of manufacturing microfluidic devices with fine grooves, Minami et al teaches a process for manufacturing a microfluidic chip (col. 6, In 17, which teaches a substrate with fine grooves) comprising a solid material 2H5)4, which is tetraethyl orthosilicate) onto a mold presenting a relief pattern and having a different thickness over the whole of the mold (see col. 6, I. 33 - 34: which recites "The mold as used in this method has a large number of fine grooves ... "; fig. 3a: mold 3); b) gelling the sol-gel solution (see col. 8, I. 10 - 28); c) unmolding (see col. 8, I. 39 – 43, which recites the removal of the mold after the first heat treatment) and drying the gel obtained in b) (see col. 8, I. 29 - 38), so as to obtain a solid glass; and d) bonding said solid glass to a support (fig. 3b: body 1 ), so as to obtain the microfluidic chip (see col. 6, I. 58 - 59). It would have been obvious to one of ordinary skill in the art to manufacture the microfluidic chip of Weitz et al using the successive method of Minami et al for the benefit of providing an excellent substrate having a large number of fine grooves thereon and free from cracks and warpage in a good yield or productivity according to a simple and easy procedures. (see abstract and Col. 3, lines 28-32 of Minami et al). 
Regarding Claim 14, the combination of Link et al and Minami et al teaches that each emulsion droplet comprises a single cell (see [0092] and [0106] of Link et al). 
Regarding Claim 15, Link et al teaches a process for identifying nucleic acid sequences of interest (see [0134]-[0135] ) , comprising the following steps:
introducing emulsion droplets comprising cells into a microfluidic chip wherein each droplet comprises a single cell (see [0025], [0105] and 0106]);  putting a second droplet onto each emulsion droplet, wherein the second droplet comprises a bead 
Link et al does not explicitly disclose that the microfluidic chip is manufactured according to a manufacture process comprising successively a) casting the sol-gel solution made with tetraethyl orthosilicate onto a mold presenting a relief pattern and having a different thickness over the whole of the mold; b) gelling the sol-gel solution; c) unmolding and drying the gel obtained in b), so as to obtain a solid glass; and d) bonding said solid glass to a support, so as to obtain the microfluidic chip.
However, in the analogous art of methods of manufacturing microfluidic devices with fine grooves, Minami et al teaches a process for manufacturing a microfluidic chip (col. 6, In 17, which teaches a substrate with fine grooves) comprising a solid material obtained from a sol-gel solution (see col. 4, I. 14: sol-gel method), the process comprising successively: a) casting (see col. 6, I. 35: "filled with") a sol-gel solution (see col. 6, I. 20: "solution with organometal compound") made with tetraethyl orthosilicate (see col. 4, In 11: which teaches Si(OC2H5)4, which is tetraethyl orthosilicate) onto a mold presenting a relief pattern and having a different thickness over the whole of the mold (see col. 6, I. 33 - 34: which recites "The mold as used in this method has a large number of fine grooves ... "; fig. 3a: mold 3); b) gelling the sol-gel solution (see col. 8, I. 10 - 28); c) unmolding (see col. 8, I. 39 – 43, which recites the removal of the mold after 
Regarding Claim 16, the combination of Link et al and Minami et al teaches that the mold comprises a material of the family of epoxy-type negative near UV-photoresists (such as silicone resins, fluorine resins, cellulose acetate, polymethacrylate, polyacrylate, polycarbonate, polyvinyl chloride, polyethylene, polyethylene terephthalate, polymethyl methacrylate, polystyrene, polyvinyl acetate, polyacrylonitrile and polyvinyl ketone) (see Col. 7, lines 39-45 of Minami et al). In addition, Link et al teaches that its substrate (formed of the mold) is PDMS (see [0076] and [0078]). 
Regarding Claim 17, the combination of Link et al and Minami et al teaches that the manufacture process further comprises, before step a), a step of preparing (impressing) the mold (see Col. 7, lines 20-45 of Minami et al). 
Regarding Claim 18, the combination of Link et al and Minami et al teaches that the relief pattern of the mold comprises protrusions (fine grooves), so that the gelled sol-gel of step b) comprises microchannels or nanochannels (see Col. 6, line 15 and Figures 3a-b of Minami et al). 

Regarding Claim 23, the combination of Link et al and Minami et al teaches that the protein of interest comprises an antibody (see [0066] and [0390]). 
Regarding Claim 24, the combination of Link et al and Minami et al teaches that the microfluidic chip is a droplet sorter, preferably a surface acoustic wave droplet sorter (see [0155] and [0185] of Link et al). 
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al and Minami et al as applied to claims 12 and 13 above, and further in view of Umeda et al (US PGPub 2006/0139407), as cited on IDS.
Regarding Claims 20, the combination of Weitz et al and Minami et al does not teach that step d) comprises anodic bonding for SiO2.
However, in the analogous art of manufacturing inkjets with silicone substrates, Umeda et al teaches a method of manufacturing an inkjet head by providing a new anodic bonding method that will not deposit deposition matter in the nozzle holes, whereby the ink chambers will not corrode when using various types of ink, including alkaline solvent (see [0014] and [0036]). In addition, Umeda et al teaches that the anodic bonding process may utilize piezoelectric materials (see [0064]). It would have been obvious to one of ordinary skill in the art to use anodic bonding to perform step d) of Weitz et al and Minami et for the benefit providing a bonding method that will not deposit deposition matter in the nozzle holes, whereby the ink chambers will not corrode when using various types of ink.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al and Minami et al as applied to claims 12 and 13 above, and further in view of Umeda et al (US PGPub 2006/0139407) and Anderson et al (US PGPub 2002/0022261).
Regarding Claim 21, the combination of Weitz et al, Minami et al and Umeda et al does not teach that the anodic bonding is performed with a piezoelectric material, such as a lithium niobate or lithium tantalite substrate.
In the analogous art of cell sorting apparatus, Anderson et al teaches a cell sorting apparatus wherein acoustic mixing is used to mix the sample within a given reaction chamber. In particular, a PZT element (element composed of lead, zirconium and titanium containing ceramic) or lithium niobate is contacted with the exterior surface of the device, adjacent to the reaction chamber, as shown in FIG. 7A. As shown, PZT element 702 is contacting the external surface 704 of hybridization chamber 706. The hybridization chamber includes as one internal surface, an oligonucleotide array 708. Application of a current to this element generates sonic vibrations, which are translated to the reaction chamber whereupon mixing of the sample disposed therein occurs (see [0205]). It would have been obvious to one of ordinary skill in the art to modify the anodic bonding method of Umeda et al by utilizing a piezoelectric material (such as lithium niobate) since utilizing such a pzt element encourages sonic vibrations translated to the reaction chamber wherein mixing of the sample occurs.
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al and Minami et al as applied to claims 12 and 13 above, and further in view of Umeda et al (US PGPub 2006/0139407), as cited on IDS.

However, in the analogous art of manufacturing inkjets with silicone substrates, Umeda et al teaches a method of manufacturing an inkjet head by providing a new anodic bonding method that will not deposit deposition matter in the nozzle holes, whereby the ink chambers will not corrode when using various types of ink, including alkaline solvent (see [0014] and [0036]). In addition, Umeda et al teaches that the anodic bonding process may utilize piezoelectric materials (see [0064]). It would have been obvious to one of ordinary skill in the art to use anodic bonding to perform step d) of Link et al and Minami et for the benefit providing a bonding method that will not deposit deposition matter in the nozzle holes, whereby the ink chambers will not corrode when using various types of ink.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Link et al and Minami et al as applied to claims 12 and 13 above, and further in view of Umeda et al (US PGPub 2006/0139407) and Anderson et al (US PGPub 2002/0022261).
Regarding Claim 21, the combination of Link et al, Minami et al and Umeda et al does not teach that the anodic bonding is performed with a piezoelectric material, such as a lithium niobate or lithium tantalite substrate.
In the analogous art of cell sorting apparatus, Anderson et al teaches a cell sorting apparatus wherein acoustic mixing is used to mix the sample within a given reaction chamber. In particular, a PZT element (element composed of lead, zirconium and titanium containing ceramic) or lithium niobate is contacted with the exterior surface of the device, adjacent to the reaction chamber, as shown in FIG. 7A. As shown, PZT .

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 22, the cited prior art neither teaches nor fairly suggests a process of manufacturing the microfluidic chip which further comprises, before step a) a step of preparing the sol-gel solution by a method comprising: i) mixing tetraethyl orthosilicate with ethanol and water; ii) adding hydrochloric acid to the mixture of step i); iii) refluxing the mixture of step ii) at a temperature of at least 60°C for hydrolyzing tetraethyl orthosilicate; iv) cooling the resulting mixture of step iii) at ambient temperature; v) adding an aqueous solution of ammonium hydroxide to the cooled mixture of step iv), and stirring to obtain the sol-gel solution.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797